DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1- 13 and 15 – 21 are pending
Claims 1 – 13 and 15 – 21 are rejected.
Information Disclosure Statement
The references cited in the PCT international search report by the EPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 12 and 15 – 21 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a process for converting atranol, chloroatranol, atranorin, ethyl hematommate, ethyl chlorohematommate and/or chloroatranorin into hydrosoluble compound(s), comprised of mixing a composition of atranol, chloroatranol, atranorin, ethyl hematommate, ethyl chlorohematommate and/or chloroatranorin with an enzyme belonging to the peroxidase family and a peroxide, does not reasonably provide enablement for a process for converting atranol and/or any type of atranol derivative into a hydrosoluble by mixing with an enzyme belonging to the peroxidase family and a peroxide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, USPQ2D 1217 (Fed. Cir, 1988).  Whether undue experimentation is needed is not based upon a single factor but rather in a conclusion reached by weighing many factors.  The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention: the nature of the invention involves the process for converting atranol and/or any type of atranol derivative into a hydrosoluble by mixing the atranol and/or any type of atranol derivative with an enzyme belonging to the peroxidase family and a peroxide.
(2) The scope of the claims: The scope of the invention in the clams includes a mixture composed of hydrosoluble compound(s) that are functional derivatives of atranol and compounds containing numerous and different side groups… etc.
(3) The state of the prior art:  The state of the prior art is found in the teaching of Ehret et al.  Ehret discloses a process for the preparation of hypoallergenic moss oils, comprising reacting the starting moss oil, a concrete or preferably an absolute thereof, with an aldehyde reducing agent, in an organic solvent medium. (Abstract).  In the process of Ehret the resulting moss oil has strongly reduced allergenic potential and excellent olfactive performance in perfume compositions. (col. 1, ln 11 – 14).
Derivatives: In chemistry, a derivative is a compound that is derived from a compound that is not similar in chemical or physical process. In the past it was also used to mean a compound that can be imagined to arise from another compound, if one atom is replaced with another atom or group of atoms.  The later definition is common in organic chemistry. In biochemistry, the word is used about compounds that at least theoretically can be formed from the original compound.  (Wikipediahttp://en.wikipedia.org/wiki/derivative_(chemistry) (2011).
Some common derivatized forms of compounds include: salts, metabolites, prodrugs, isomers, crystals, polymorphs, analogues, solvates and hydrates.
(4) The predictability or unpredictability of the art: Chemistry is unpredictable. In re Marzocchi, 439 F2d 220, 169 USPQ 367 para. 3. However, the "predictability or lack thereof' in the art refers to the ability of one skilled in the art to extrapolate the disclosed or know results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. MPEP 2164.03. 
Pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
It is noted that the pharmaceutical art is unpredictable, requiring each 
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
	The Applicant is claiming a process that produces  a hydrosoluble compound or hydrosoluble compounds of any derivation of atranol or derivation of any derivative of atranol by mixing with an enzyme belonging to the peroxidase family and a peroxide.
(5) The relative skill of those in the art:
The relative level of skill possessed by one of ordinary skill in the art or medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technology area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, medicinal chemistry, biochemistry, pharmacology, perfumery chemistry or the like.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for a process wherein there is conversion of atranol, chloroatranol, atranorin, ethyl hematommate, ethyl chlorohematommate and/or chloroatranorin into hydrosoluble compound(s).  Specifically, the specification discloses the conversion of pure atranol to a hydrosoluble dimer. (Example 1).
	However, the specification does not provide guidance for the process for obtaining hydrosoluble compound(s) by mixing a composition comprised of atranol and any type of derivative of atranol, or by mixing any type of derivative of atranol with an enzyme belonging to the peroxidase family and a peroxide.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the factors discussed above and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Claim Rejections - 35 USC § 112
Claim13 is are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a process for producing an oak moss extract  having less than 100 ppm of atranol and/or chloroatranol comprised of:
a) mixing an oakmoss concrete or absolute comprising atranol and/or
chloroatranol in a pH9 carbonate buffer, after 2 hours mixing with horseradish peroxidase (HRP) and H2O2, wherein the amount of H2O2 is at least 2 molar equivalents compared to atranol and/or chloroatranol, and the amount of HRP is at least 1% by weight compared to the weight of atranol and/or chloroatranol;
b) incubating the mixture for at least 2 hours at room temperature, to convert atranol and/or chloroatranol into hydrosoluble compound(s);
c) eliminating the hydrosoluble compound(s) using an aqueous solution and organic solvent,
d) recovering the oakmoss concrete or absolute having less than 100 ppm of
atranol and/or chloroatranol in the organic solvent.
The specification does not reasonably provide enablement for a process for producing an oakmoss extract having less than 100 ppm of atranol and/or any type of atranol derivative(s), wherein the process is comprised of:
a) mixing an oakmoss extract comprising atranol and/or any type of atranol derivative(s) with any type of enzyme belonging to the peroxidase family and a peroxide, under any conditions,
b) incubating the mixture at any temperature, to convert atranol and/or any type of atranol derivative(s) into hydrosoluble compound(s),
c) eliminating the hydrosoluble compound(s) using any type of liquid for liquid/liquid extraction under any conditions.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, USPQ2D 1217 (Fed. Cir, 1988).  Whether undue experimentation is needed is not based upon a single factor but rather in a conclusion reached by weighing many factors.  The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention: the nature of the invention involves the process for producing an oakmoss extract having less than 100 ppm of atranol and/or any type of atranol derivative(s), wherein the process is comprised of:
a) mixing an oakmoss extract comprising atranol and/or any type of atranol derivative(s) with any type of enzyme belonging to the peroxidase family and a peroxide, under any conditions,
b) incubating the mixture at any temperature, to convert atranol and/or any type of atranol derivative(s) into hydrosoluble compound(s),
c) eliminating the hydrosoluble compound(s) using any type of liquid for liquid/liquid extraction under any conditions.
(2) The scope of the claims: The scope of the invention in the clams includes an oakmoss extract having less than 100 ppm of compound(s) that are functional derivatives of atranol and compounds containing numerous and different side groups… etc.  The process mixes an oakmoss extract comprise of any type of atranol derivative with any type of enzyme belonging to the peroxidase family and a peroxide and under any conditions to produce hydrosoluble compound(s).  Then the elimination of the hydrosoluble compound(s) using any liquid for extraction.
(3) The state of the prior art:  The state of the prior art is found in the teaching of Ehret et al.  Ehret discloses a process for the preparation of hypoallergenic moss oils, comprising reacting the starting moss oil, a concrete or preferably an absolute thereof, with an aldehyde reducing agent, in an organic solvent medium. (Abstract).  In the process of Ehret the resulting moss oil has strongly reduced allergenic potential and excellent olfactive performance in perfume compositions. (col. 1, ln 11 – 14).
Example 1 of Ehret discloses production of oakmoss absolute with strongly reduced allergenic potential using lithium borohydride.  A 500 ml three-necked flask equipped with a mechanical stirrer, a condenser and a dropping funnel was charged with 15 g of a commercially available melted Oakmoss absolute (Givaudan-Roure, mp about 70° C.), which then was dissolved in 200 ml of cyclohexane/isopropyl acetate 3:1 at room temperature and under N2. To this homogeneous solution was then added dropwise a suspension of 480 mg (22 retool) of lithium borohydride in 100 ml of cyclohexane/isopropyl acetate 3:1 during ca. 30 minutes. Immediately after addition a precipitation occurred and a slight increase of the temperature of the reaction mixture (ca. 6°C.) was observed. After stirring the reaction mixture for an additional 2 hours at room temperature, it was carefully quenched with 150 ml of 0.5% (w/w) aqueous HCl and extracted with cyclohexane/isopropylacetate 3:1 (3 x 300 ml). The organic layers were washed with water (1 x 150ml), combined and concentrated at reduced pressure (20 mbars) on a water bath without exceeding a temperature of ca. 85°C. An Oakmoss absolute (12.78 g, 85.2% yield) was obtained in this way, which according to GC- and HPLC- analysis contained extremely small amounts of aldehydes I-VI.  (col. 5).
Derivatives: In chemistry, a derivative is a compound that is derived from a compound that is not similar in chemical or physical process. In the past it was also used to mean a compound that can be imagined to arise from another compound, if one atom is replaced with another atom or group of atoms.  The later definition is common in organic chemistry. In biochemistry, the word is used about compounds that at least theoretically can be formed from the original compound.  (Wikipediahttp://en.wikipedia.org/wiki/derivative_(chemistry) (2011).
Some common derivatized forms of compounds include: salts, metabolites, prodrugs, isomers, crystals, polymorphs, analogues, solvates and hydrates.
(4) The predictability or unpredictability of the art: Chemistry is unpredictable. In re Marzocchi, 439 F2d 220, 169 USPQ 367 para. 3. However, the "predictability or lack thereof' in the art refers to the ability of one skilled in the art to extrapolate the disclosed or know results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. MPEP 2164.03. 
Pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
It is noted that the pharmaceutical art is unpredictable, requiring each 
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
	The Applicant is claiming a process that produces  an oakmoss extract having less than 10ppm of any type of atranol derivative, any derivation of atranol or derivation of any derivative of atranol by mixing with any type of enzyme belonging to the peroxidase family and a peroxide under any conditions.
(5) The relative skill of those in the art:
The relative level of skill possessed by one of ordinary skill in the art or medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technology area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, medicinal chemistry, biochemistry, pharmacology, perfumery chemistry or the like.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification provides guidance for producing an oak moss extract  having less than 100 ppm of atranol and/or chloroatranol comprised of:
a) mixing an oakmoss concrete or absolute comprising atranol and/or
chloroatranol in a pH9 carbonate buffer, after 2 hours mixing with horseradish peroxidase (HRP) and H2O2, wherein the amount of H2O2 is at least 2 molar equivalents compared to atranol and/or chloroatranol, and the amount of HRP is at least 1% by weight compared to the weight of atranol and/or chloroatranol;
b) incubating the mixture for at least 2 hours at room temperature, to convert atranol and/or chloroatranol into hydrosoluble compound(s);
c) eliminating the hydrosoluble compound(s) using an aqueous solution and organic solvent,
d) recovering the oakmoss concrete or absolute having less than 100 ppm of
atranol and/or chloroatranol in the organic solvent.
	However, the specification does not provide guidance for a process for producing an oakmoss extract having less than 100 ppm of atranol and/or any type of atranol derivative(s), wherein the process is comprised of:
a) mixing an oakmoss extract comprising atranol and/or any type of atranol derivative(s) with any type of enzyme belonging to the peroxidase family and a peroxide, under any conditions,
b) incubating the mixture at any temperature, to convert atranol and/or any type of atranol derivative(s) into hydrosoluble compound(s),
c) eliminating the hydrosoluble compound(s) using any type of liquid for liquid/liquid extraction under any conditions.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the factors discussed above and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622